                                                                                        FILED
                            UNITED STATES DISTRICT COURT                               07/08/2021
                            SOUTHERN DISTRICT OF INDIANA
                                                                                  U.S. DISTRICT COURT
                                TERRE HAUTE DIVISION                         SOUTHERN DISTRICT OF INDIANA
                                                                                  Roger A.G. Sharpe, Clerk

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
                 V.                          )      CAUSE NO. 2:21-mj-26
                                             )
SHANE M. MEEHAN,                             )
                                             )
                       Defendant.            )

                                        APPEARANCE

       Comes now, John E. Childress, Acting United States Attorney for the Southern District of

Indiana, by Kathryn E. Olivier, Assistant United States Attorney for the Southern District of

Indiana, and enters her appearance as counsel for the United States of America.



                                             Respectfully submitted,

                                             JOHN E. CHILDRESS
                                             Acting United States Attorney



                                     By:     /s/ Kathryn E. Olivier
                                             Kathryn E. Olivier
                                             Assistant United States Attorney
